USCA1 Opinion

	




          September 26, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-2236                                    UNITED STATES,                                      Appellee,                                          v.               JOSE ORTIZ-PEREZ A/K/A JOSE PEREZ, A/K/A JOHNNY RENDON,                                  A/K/A MARIO LOPEZ                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                       [Hon. Mary M. Lisi, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                Selya, Stahl and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Ralph J. Perrotta on brief for appellant.            _________________            Sheldon Whitehouse, United State Attorney, Margaret E. Curran  and            __________________                         __________________        Michael P. Iannotti, Assistant United  States Attorneys, on brief  for        ___________________        appellee.                                 ____________________                                 ____________________                 Per Curiam.  On May 4,  1994, appellant Jose Ortiz-Perez                 __________            was  indicted on one  count of reentering  the United States,            after   having  been   deported,   without  having   obtained            permission to reenter from the Attorney General, in violation            of 8 U.S.C.   1326.  On June 6, 1994, he moved to dismiss the            indictment.  While Ortiz-Perez  concedes that his reentry was            illegal, he claims that  the government misled him concerning            his  right to reenter  and therefore should  be estopped from            prosecuting him  for his illegal  reentry.  After  the motion            was  denied, Ortiz-Perez  entered  an unconditional  plea  of            guilty.  He  now appeals the denial by the  district court of            his motion to dismiss.                 This court has held  "with monotonous regularity that an            unconditional guilty plea effectuates a waiver of any and all            independent  non-jurisdictional lapses  that may  have marred            the  case's progress up to  that point, thereby absolving any            errors in  the trial  court's antecedent rulings  (other than            errors that  implicate the  court's  jurisdiction)."   United                                                                   ______            States  v.  Cordero,  42  F.3d  697,   699  (1st  Cir.  1994)            ______      _______            (citations omitted).   A claim of estoppel is  an affirmative            defense, not a  challenge to the court's  jurisdiction.  Fed.            R.  Civ. P.  8(c).  Therefore,  by entering  an unconditional            plea of guilty,  Ortiz-Perez has waived  any right to  appeal            thedistrictcourt'sdenial ofhismotiontodismiss theindictment.1                 The  government's  motion   for  summary  affirmance  is            granted.  See 1st Cir. R. 27.1.            _______   ___                                            ____________________            1.  Even if appellant's  claim had not been waived,  we would            find it to be without merit.                                         -3-